EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, and 20 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
obtaining a set of skills to be ranked for an end-user of the online service; 
obtaining a first set of features for use in generating a first score for each skill in the set of skills, the first score to be derived using a first machine-learned model that is based on a decision tree and has been trained with a pairwise approach, wherein each instance of training data includes a pair of skills having a first skill labeled as a positive example and a second skill labeled as a negative example; 
obtaining a second set of features for use in generating a second score for each skill in the set of skills, the second score to be derived using a second machine-learned model that is based on a multilayer perceptron neural network and has been trained with a listwise approach, wherein each instance of training data includes a plurality of skills, each skill in the plurality of skills labeled as being either a positive example or a negative example; 
for each skill in the set of skills: generating a first score for the respective skill by applying the first set of features to the first machine-learned model; 
generating a second score for the respective skill by applying the second set of features to the second machine-learned model; and 
combining the first score and the second score to derive a final score for each skill in the set of skills; and 
selecting, from the set of skills, a predetermined number of skills having the highest final scores, for presentation to the end-user in a user interface; and 
presenting in the user interface the predetermined number of highest-ranking skills.
Claims 2-10 and 12-10 are allowed by virtue of their dependency from claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157